Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156220(57)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  BRENDA HOOGENSTYN,                                                                                 Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 156220
                                                                    COA: 332063
                                                                    Kent CC: 14-010008-NH
  ORTHOPAEDIC ASSOCIATES OF GRAND
  RAPIDS, PC, and JULIAN KUZ, M.D.,
             Defendants-Appellees,
  and
  WALKER SURGICAL CENTER, LLC, and
  MICHAEL BURTON,
             Defendants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 20,
  2018 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2018
         a0521
                                                                               Clerk